UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21789 Giordano Investment Trust (Exact name of registrant as specified in charter) 2530 Riva Road, Suite 312, Annapolis, Maryland 31401 (Address of principal executive offices) (Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: September 30 Date of reporting period: July 1, 2009 - June 30, 2010 PROXY VOTING RECORDS Fund Vote CUSIP Meeting Proposed Voted For/Against Security Symbol Number Date Issue Voted On By (Y/N)? Vote Mgmt? Alcoa AA 013817-10-1 23-Apr-10 Director nominees Issuer Yes For all For Ratify appointment of independent auditor Issuer Yes For For Adopt majority voting for uncontested director elections Issuer Yes For For Eliminate super-majority voting regarding fair price protection Issuer Yes Against Against Eliminate super-majority voting regarding director elections Issuer Yes For For Eliminate super-majority voting regarding the removal of directors Issuer Yes For For Simple majority vote Shareholder Yes Against For Brookline BRKL 11373M-10-7 21-Apr-10 Director Nominees Issuer Yes For all For Bancorp Ratify appointment of independent auditor Issuer Yes For For Chevron CVX 166764-10-0 26-May-10 Director Nominees Issuer Yes For all For Corp Ratify appointment of independent auditor Issuer Yes For For Special stockholder meetings Issuer Yes For For Appointment of Independent Director with environmental expertise Shareholder Yes For Against Holding equity-based compensation through retirement Shareholder Yes For Against Disclosure of payments to host governments Shareholder Yes Against For Guidelines for country selection Shareholder Yes Against For Financial risks from climate change Shareholder Yes Against For Human rights committee Shareholder Yes Against For Conoco COP 20825C-10-4 12-May-10 Director Nominees Issuer Yes For all For Phillips Ratify appointment of independent auditor Issuer Yes For For Board risk management oversight Shareholder Yes Against For Greenhouse gas reduction Shareholder Yes Against For Oil sands drilling Shareholder Yes Against For Louisiana wetlands Shareholder Yes Against For Financial risks of climate change Shareholder Yes Against For Toxic pollution report Shareholder Yes Against For Gender expression non-discrimination Shareholder Yes Against For Political contributions Shareholder Yes Against For Computer Programs CPSI 205306-10-3 6-May-10 Director Nominees Issuer Yes For all For & Systems Inc. Ratify appointment of independent auditor Issuer Yes For For Eli Lilly & LLY 532457-10-8 19-Apr-10 Director Nominees Issuer Yes For all For Company Ratify appointment of independent auditor Issuer Yes For For Approve annual election of all directors Issuer Yes For For Fund Vote CUSIP Meeting Proposed Voted For/Against Security Symbol Number Date Issue Voted On By (Y/N)? Vote Mgmt? Alcoa Eliminate all super-majority voting provisions Issuer Yes For For Special shareholders' meetings Shareholder Yes For Against Prohibiting CEO's from serving on the compensation committee Shareholder Yes For Against Advisory note on executive compensation Shareholder Yes For Against Require executives to hold equity awards into retirement Shareholder Yes For Against General Electric GE 369604-10-3 28-Apr-10 Director Nominees Issuer Yes For all For Ratify KPMG as independent auditor Issuer Yes For For Cumulative voting Shareholder Yes Against For Special shareowner meetings Shareholder Yes For Against Independent Board Chairman Shareholder Yes For Against Pay Disparity Shareholder Yes Against For Key Board Committees Shareholder Yes Against For Executive Compensation advisory vote Shareholder Yes For Against Home Depot HD 437076-10-2 20-May-10 Director Nominees Issuer Yes For all For Ratify KPMG as independent auditor Issuer Yes For For Approve material terms of performance goals for qualified performance- Issuer Yes For For based awards under the 2005 Omnibus Stock Incentive Plan Cumulative voting Shareholder Yes Against For Advisory vote on executive compensation Shareholder Yes For Against Special Shareholder meetings Shareholder Yes For Against Shareholder action by written consent Shareholder Yes For Against Independent Chairman of the Board Shareholder Yes For Against Employment diversity report Shareholder Yes Against For Reincorporation in North Dakota Shareholder Yes Against For Johnson & JNJ 478160-10-4 22-Apr-10 Director Nominees Issuer Yes For all For Johnson Ratify appointment of independent auditor Issuer Yes For For Advisory vote on executive compensation Shareholder Yes For Against Special shareholders' meetings Shareholder Yes For Against Merck MRK 589331-10-7 25-May-10 Director Nominees Issuer Yes For all For Ratify appointment of independent auditor Issuer Yes For For Adopt 2010 incentive stock plan Issuer Yes For For Adopt 2010 non-employee directors stock option plan Issuer Yes For For Nucor NUE 670346-10-5 13-May-10 Director Nominees Issuer Yes For all For Ratify appointment of independent auditor Issuer Yes For For Eliminate classified structure of the Board Issuer Yes For For Fund Vote CUSIP Meeting Proposed Voted For/Against Security Symbol Number Date Issue Voted On By (Y/N)? Vote Mgmt? Alcoa Approve the 2010 stock option and award plan Issuer Yes For For Proposal regarding majority vote Shareholder Yes For Against Report on political spending Shareholder Yes Against For Olin OLN 680665-20-5 22-Apr-10 Director Nominees Issuer Yes For all For Approve 1997 stock plan for non-employee directors Issuer Yes For For Approve senior management incentive compensation plan Issuer Yes For For Ratify appointment of independent accounting firm Issuer Yes For For Raytheon RTN 755111-50-7 27-May-10 Director Nominees Issuer Yes For all For Ratify appointment of independent auditor Issuer Yes For For Special shareowner meetings Issuer Yes For For Approve 2010 stock plan Issuer Yes For For Advisory vote on executive compensation Shareholder Yes For Against Supplemental executive retirement plans Shareholder Yes For Against Shareholder action by written consent Shareholder Yes For Against Rydex Inverse RHO 78355W-76-7 23-Apr-10 Approve new investment advisory agreement between the fund and Issuer Yes For For 2X S&P 500 ETF PADCO Advisors II, Inc. Approve new fundamental investment policy on borrowing money Issuer Yes For For Snap-On SNA 833034-10-1 22-Apr-10 Director Nominees Issuer Yes For all For Ratify appointment of independent auditor Issuer Yes For For Travelers TRV 89417E-10-9 4-May-10 Director Nominees Issuer Yes For all For Companies Ratify appointment of independent auditor Issuer Yes For For Wells Fargo WFC 949746-10-1 27-Apr-10 Director Nominees Issuer Yes For all For and Company Non-binding resolution regarding executive compensation Issuer Yes For For Increase authorized shares of common stock from 6 billion to 9 billion Issuer Yes Against Against Ratify KPMG as independent auditors Issuer Yes For For Advisory vote on executive and director compensation Shareholder Yes For Against Policy requiring independent chairman Shareholder Yes For Against Report on charitable contributions Shareholder Yes Against For Report on political contributions Shareholder Yes Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Giordano Investment Trust By: (Signature and Title) /s/ Joseph A. Giordano Joseph A. Giordano, Trustee, President, Treasurer, Principal Executive Officer and Principal Financial Officer Date: August 11, 2010
